Citation Nr: 1755872	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  15-41 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.   Entitlement to an initial compensable rating for bilateral hearing loss.

2.   Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active duty service from February 1947 to February 1951 with additional service in the Air Force Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. Jurisdiction of the claims file is now with the Houston, Texas RO.


FINDINGS OF FACT

1.   At worst, the Veteran's bilateral hearing loss disability has been manifested by Level I hearing in the right ear and Level II hearing in the left ear. The remaining evidence of record does not show manifestations of hearing loss worse than that noted during VA examination in April 2015 or on private examination in May 2015. 

2.   The Veteran does not meet the percentage rating criteria for TDIU and his service-connected disabilities prevent him from securing or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.   The criteria for entitlement to an initial compensable rating for bilateral hearing loss have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).

2.   The criteria for entitlement to a TDIU have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Bilateral Hearing Loss

Ratings for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI.

In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenman v. Principi, 3 Vet. App. 345 (1992). 

The rating criteria for hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85. An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86. Specifically, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIA, whichever results in the higher numerical. 38 C.F.R. § 4.86(b). That numeral will then be elevated to the next higher Roman numeral, and then each ear will be evaluated separately. Id.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Id.  The Court has since clarified that while examinations must include consideration of the functional effects of hearing loss; hearing loss ratings are determined by application of the rating criteria and those criteria are meant to account for functional effects of the hearing impairment.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).

Service connection for bilateral hearing loss was granted with an evaluation of zero percent effective August 7, 2014, the date the Veteran's claim for service connection was received.  

In connection with his claim for service connection, the Veteran underwent a VA examination in April 2015. The examiner conducted both air conduction and bone conduction testing and determined that the air conduction study better reflected the Veteran's hearing loss. The pure tone thresholds results, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
42
42
60
65
LEFT
40
50
55
60

Adding the sums of the Hertz levels from 1000-4000 and dividing by four, results in an average pure tone threshold of 52.25 in the right ear and 51.25 in the left. The examiner noted speech recognition ability of 92 percent in the right ear and 88 percent in the left. The examiner noted the Veteran's reports of functional impairment including difficulty hearing and understanding speech as well as trouble hearing on the telephone. 

The Veteran submitted a private medical audiological examination in May 2015.  The pure tone threshold results, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
40
60
65
LEFT
40
50
55
60

This examination shows an average pure tone threshold of 51.25 bilaterally. 

Applying the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is Level I in the right ear and Level II in the left. 38 C.F.R. § 4.85. Table VIA is not applicable because the examiners did not indicate that speech discrimination testing was inappropriate for the Veteran, and the examination report did not show the Veteran's thresholds to be 55 decibels or more at each of the four specific frequencies (1000, 2000, 3000, and 4000 Hertz), or that his pure tone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz. See 38 C.F.R. §§ 4.85(c), 4.86(a).

Entering the category designation of Level I for the right ear and Level II for the left ear, results in a zero percent evaluation under Diagnostic Code 6100. 38 C.F.R. § 4.85, Table VII.

The May 2015 private examination report does not contain all the necessary information to rate the Veteran. However, even accepting the pure tone thresholds and applying the speech discrimination scores from the April 2015 VA examination, the Veteran would still not be entitled to a compensable rating.

The Board acknowledges the Veteran's statements regarding hearing tests being conducted in a soundproof room with no ambient noise and that the speech discrimination tests are in a male voice which is in the low frequencies and the Veteran experiences great difficulty understanding females and children because they speak in higher frequencies. Essentially, the Veteran has asserted that testing in a soundproof room is not an accurate measure of hearing loss in his case. However, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court upheld VA policy of testing in sound proof rooms.

Further, to the extent the Veteran contends that his hearing loss is more severe than currently evaluated as the regulations do not take into consideration things such as ambient noise and people speaking in higher frequencies, the Board observes that, while he is competent to report symptoms such as difficulty understanding speech and having to turn up the volume on the television, he is not competent to report that his hearing acuity is of sufficient severity to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus, based on the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for his bilateral hearing loss. Neither examination report reveals audiological evaluations that would warrant a compensable rating. Similarly, VA treatment records do not contain hearing acuity findings that would warrant a compensable rating. 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his hearing acuity has not warranted a compensable rating at any time during the appeal period. Therefore, assigning any staged ratings is not warranted.

Finally, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for bilateral hearing loss. Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

In summary, based on the audiological examinations of record, the Board finds that the Veteran is not entitled to an initial compensable rating for his bilateral hearing loss at any time.

TDIU

The Veteran contends that he is unemployable due to his service-connected disabilities, in particular, his hearing loss. He has stated "my ability to hear, both on the phone and communicate with fellow employees and customers was restrictive. When working in our manufacturing area; the ambient noise further restricted my ability to communicate. Because of this disability, I was terminated [in April 1986]. I became self-employed as a manufacturer's representative in [April 1988] but could only work part time on the phone with the help of an amplifier. I was terminated as a manufacturer's representative on August 1, 2016 because of the hearing impairment."

The Veteran's claim was adjudicated by the RO in November 2016. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (2017). 

A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2017). A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran is service-connected for the following: bilateral hearing loss (noncompensable) and tinnitus (10 percent). Therefore, the Veteran's service-connected disabilities do not satisfy the percentage criteria for a TDIU. 38 C.F.R. § 4.16(a). 

Where a Veteran does not meet the percentage requirements, but there is evidence of unemployability, the claim for TDIU will be referred to the Director of VA's Compensation and Pension Service. 38 C.F.R. § 4.16(b). If the Veteran does not meet the percentage requirements, the Board cannot grant TDIU in the first instance, but must first insure that the TDIU claim is referred to the Director of Compensation and Pension (C&P) for adjudication. Bowling v. Principi, 15 Vet. App. 1 (2001). 

As the Veteran reported that he is unable to work due to service connected hearing loss despite having a combined disability rating that does not meet the schedular requirements for TDIU, the Board must determine whether there is evidence that the Veteran's service-connected disabilities rendered the Veteran unable to secure or follow a substantially gainful occupation. Factors such as employment history, as well as educational and vocational attainments, are for consideration. The Board emphasizes that a TDIU is limited to consideration of service-connected disabilities.

The record reflects that the Veteran worked post-service as a manufacturing representative and as a business owner. He completed college.  The Veteran reported working until August 2016. August 2016 Application for Increased Compensation Based on Unemployability.

VA treatment records from October 2014 indicate that the Veteran was very pleased with the hearing aids he received from VA, which he stated "work great". He expressed that he was very pleased with the improvement in his hearing. Specifically he stated "the aids are great, I hear so much better and so many sounds that I didn't realize I was missing. My wife said the hearing aids saved our marriage." There are no records of the Veteran complaining that he was not able to hear the examiner; nor are there any records indicating that his hearing had worsened. On VA examination in April 2015, the Veteran reported that he had difficulty hearing and understanding speech and hearing on the telephone.  In November 2015, it was reported that the Veteran retained the ability to operate a telephone on his own initiative. 

In October 2015, the Veteran's spouse wrote that because of the Veteran's disability, he had to earn a living as a self-employed manufacturer's representative.

In one application for TDIU, the Veteran reported that after being terminated in April 1988; he became self-employed as a manufacturer's representative later that month and remained employed in that capacity until August 2016.  He did not provide information as to earnings, but said he was terminated from his self-employment due to hearing loss.  Service personnel records and the Veteran's reports show that he was born in November 1929, and would have been 86 at the time of his reported termination from self-employment.

In another TDIU application dated in August 2016, the Veteran reported that he had worked 20 hours a week from April 1988 to the end of July 2016.  He had earned an average of $1,203 per month in 2016 and the most he had earned in any month during the previous five years was $3,200.

The ultimate question of whether a Veteran is capable of securing or following substantially gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). 

In this case, the Board accords great probative weight to the Veteran's own reports to treatment providers regarding his hearing aids working great. In addition, the Board finds it highly probative that prior to October 2014, when the Veteran received his hearing aids, he was still able to follow employment. The evidence of record does not indicate that the Veteran's hearing loss disability substantially worsened and the evidence is clear that the Veteran was able to maintain employment notwithstanding his hearing loss. Indeed, in the October 2015 statement, the Veteran's wife stated that she was the personal contact with the customers and the Veteran was the telephone (with voice enhancement) contact and the computer contact.

The Veteran's reports that he was terminated as a result of his hearing loss are not consistent with his reports of function to VA treatment providers or the limited hearing loss identified on testing.

While the Veteran did suggest that his employment had ended in August 2016; he did not report any change in the service connected disabilities at that time.

Thus, based on all pertinent evidence of record, the Board finds that the Veteran is not precluded from securing or following a substantially gainful occupation due to his service-connected disabilities. 

In conclusion, the preponderance of the evidence is against entitlement to a TDIU due to service-connected disabilities. Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and the claim for TDIU must be denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to a total disability rating based on individual unemployability is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


